DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 29, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-8 and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over German Patent Publication No. DE 197 18 229 A 1 by Wegert et al. (hereinafter WEGERT, provided English translation relied upon for citations) in view of U.S. Patent Application Publication No. US 2014/0261023 A1 by Smith et al., hereinafter SMITH.  Citation to WEGERT will be made to the European Patent Office Espacenet English machine translation accompanying this action.
Regarding Claim 1, WEGERT discloses a round baler (2 in Fig. 1; ¶[0009]) comprising:
a support frame (4 in Fig. 1; ¶[0009]);
a baling chamber (12 in Fig. 1; ¶[0009]) attached to the support frame;
a flexible endless belt (14 in Fig. 1; ¶[0009]) disposed within the baling chamber, wherein the flexible endless belt is operable to press crop material into pressed layers forming a bale (¶[0009]);
a sensor (sensor system 74 in Fig. 2; ¶[0012]) operable to sense data related to a change in diameter of the bale being formed in the baling chamber (¶[0012]);
a controller (76 in Fig. 2; ¶[0013]) in communication with the sensor for receiving the data related to the change in the diameter of the bale, wherein the controller includes a processor operable to:
determine a thickness of a current layer of the bale being formed in the baling chamber from the data related to the change in diameter of the bale (¶[0013] discloses operating device 76 and regulating device 68 may be used to determine actual layer thickness via sensor system 74); and
communicate a signal including the thickness of the current layer of the bale being formed in the baling chamber to a display unit (¶[0013] discloses operating device 76 is preferably arranged in the tractor towing the baler and has a user interface allowing allocation of layer thickness and determines actual layer thickness via sensor system 74).
WEGERT does not expressly disclose the second sensor recited in Claim 1, i.e., a sensor operable to sense data related to a speed of the flexible endless belt while forming the bale in the baling chamber.  Although, ¶[0014] discloses an imbalance sensor (78 in Fig. 2) may be used with sensor system 74 to control formation of bales, and describes using a previously existing sensor system displaying right-left filling of the bale chamber as another type of sensor which may be used in conjunction with the sensor systems.
SMITH teaches a bale forming control system (300 in Fig. 3; ¶[0029]) for round balers (10 in Fig. 1; ¶[0025]) which includes a controller (302 in Fig. 3; ¶[0029]) and a plurality of sensors (312 in Fig. 3; ¶[0032]) used to sense operating conditions during formation of a bale (B in Figs. 2A and 2B; ¶[0028]) within the baler.  ¶[0021] teaches the number of rotations needed to form a bale of a desired density (which relates to the speed of the endless belts and controls the number of layers formed in the bale) may be controlled by tractor PTO (Power Take Off) speed and bale density pressure which have been conventionally set prior to operation.  But, ¶[0021] describes operating conditions may affect the number of rotations needed to form a bale of a desired density.  ¶[0022] discloses control system 300 uses sensors 312 to sense baler conditions during operation to determine tractor PTO speed and baler hydraulic bale density pressure based on one or more sensed conditions.
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to use sensors determining PTO speed in controlling bale density as SMITH teaches as another sensing system used in conjunction with the sensor system WEGERT discloses, which adjusts the baling pressure during formation of bales in order to control bale density, to provide a baler with multiple sensing systems to control bale formation as WEGERT teaches in ¶[0014].
Regarding Claim 2, the prior art reference combination of WEGERT in view of SMITH renders the baler of Claim 1 unpatentable as explained above.  WEGERT further discloses a round baler comprising a tensioning arm (18 in Fig. 1; ¶[0010]) coupled to the flexible endless belt (14 in Fig. 1) and moveable in response to a change in diameter of the bale being formed in the baling chamber to maintain a tension in the flexible endless belt (¶s[0010] and [0011]).
Regarding Claim 3, the prior art reference combination of WEGERT in view of SMITH renders the baler of Claim 2 unpatentable as explained above.  WEGERT further discloses a round baler (2 in Fig. 1) wherein the first sensor (74 in Fig. 2) is positioned to sense data related to a position of the tensioning arm.  ¶[0012] discloses sensor system 74 measures the diameter of the bale by sensing the deflection of deflection roller 16 which are connected to tensioning arm 18 in Fig. 1.
Regarding Claim 4, the prior art reference combination of WEGERT in view of SMITH renders the baler of Claim 2 unpatentable as explained above.  WEGERT further discloses a round baler (2 in Fig. 1) further comprising a hydraulic cylinder (20 in Fig. 1; ¶[0010]) interconnecting the support frame (4 in Fig. 1) and the tensioning arm (18 in Fig. 1), and operable to move the tensioning arm (¶[0010]).
Regarding Claim 5, the prior art reference combination of WEGERT in view of SMITH renders the baler of Claim 4 unpatentable as explained above.  WEGERT further discloses a round baler (2 in Fig. 1) further comprising a spring (24 in Fig. 1; ¶[0010]) interconnecting the support frame (4 in Fig. 1) and the tensioning arm (18 in Fig. 1), and operable to move the tensioning arm (¶[0010]).
Regarding Claim 7, the prior art reference combination of WEGERT in view of SMITH renders the baler of Claim 1 unpatentable as explained above.  The round baler disclosed by WEGERT (2 in Fig. 1) shows a power take off shaft (see ‘PTO shaft’ annotation in Fig. 1 Detail of WEGERT below) which drives the baler in the same way the round baler taught by SMITH (10 in Fig. 1) uses PTO shaft 46 (Fig. 1) to drive mechanisms in the baler as disclosed in ¶[0025] if SMITH.

    PNG
    media_image1.png
    565
    518
    media_image1.png
    Greyscale

Regarding Claim 8, the prior art reference combination of WEGERT in view of SMITH renders the baler of Claim 7 unpatentable as explained above.  ¶s[0021] and [0022] of SMITH teach using sensors to determine PTO speed in order to control bale formation.  ¶[0029] through ¶[0032] teach control system 300 uses sensors 312 to sense PTO torque in determining PTO speed.
Regarding Claim 10, the prior art reference combination of WEGERT in view of SMITH renders the baler of Claim 1 unpatentable as explained above.  ¶[0013] of WEGERT discloses operating device 76 may be used to set bale layer thickness values and control and regulating device 68 uses sensor system 74 to determine the actual diameter and layer thickness values as a bale is being formed.  WEGERT’s determination of actual layer thickness values would entail determining the diameter of the bale at the completion of a previous layer and taking into account the time and speed of the baling operation to arrive at the actual layer thickness value as the equation in Claim 10 specifies.
Regarding Claim 11, the prior art reference combination of WEGERT in view of SMITH renders the baler of Claim 10 unpatentable as explained above.  ¶[0013] of WEGERT discloses operating device 76 may be used to set bale layer thickness values.  Setting of a bale layer thickness value would involve determining the time it would take to form a new layer of the specified thickness over the previously completed layer as the equation in Claim 11 specifies.
Regarding Claim 12, the prior art reference combination of WEGERT in view of SMITH renders the baler of Claim 10 unpatentable as explained above.  ¶s [0012] and [0013] of WEGERT disclose control and regulating device 68 uses sensor system 74 to determine the actual diameter and layer thickness values of a bale while it is being formed.  Determination of actual layer thickness values would involve determining the diameter of the bale at the completion of a previous layer and determining the diameter of the bale after the currently formed layer has been added to the bale in order to determine the thickness of a layer as the equation in Claim 12 specifies.
Regarding Claim 13, WEGERT discloses a method of monitoring a thickness of a current layer of a bale being formed (¶[0013]) in a variable chamber round baler (2 in Fig. 1) having a flexible endless belt (14 in Fig. 1) for forming the bale, the method comprising:
sensing data related to a first diameter of the round baler at a first time with a first sensor (¶s [0012] and [0013] disclose control and regulating device 68 uses sensor system 74 to determine the actual diameter of the bale being formed);
calculating a time interval required for one rotation of the bale immediately subsequent to the first time, with a controller, from the data related to the first diameter (¶[0013] discloses operating device 76 may be used to allocate bale layer thickness.  Allocation of bale layer thickness would involve calculation of the time interval need for one rotation of the bale);
calculating a second time, with the controller, from the first time and the time interval (¶[0013] discloses operating device 76 may be used to set bale diameter and layer thickness which would involve calculating the time need to form the layer of specified thickness to achieve the desired bale density.);
sensing data related to a second diameter of the bale at the second time with the first sensor (control and regulating device 68 uses sensor system 74 to determine actual bale diameter and actual bale layer thickness);
calculating the thickness of the current layer of the bale being formed in the variable chamber round baler, with the controller, from the first diameter and the second diameter (¶[0013] discloses operating device 76 may be used to set layer thickness and control and regulating device 68 uses sensor system 74 to determine actual layer thickness as the bale is being formed); and
communicating a signal indicating the thickness of the current layer of the bale to a display unit (¶[0013] discloses operating device 76 is used to control layer thickness which would include indicating the current layer thickness to the user).
WEGERT does not expressly disclose sensing data related to speed of the flexible endless belt with a second sensor to monitor thickness of a current layer of a bale being formed as recited in Claim 13.  Although, ¶[0014] discloses other types of sensors may be used in conjunction with sensor system 74 expressly disclosed.
SMITH teaches a bale forming control system (300 in Fig. 3; ¶[0029]) for round balers (10 in Fig. 1; ¶[0025]) which includes a controller (302 in Fig. 3; ¶[0029]) and a plurality of sensors (312 in Fig. 3; ¶[0032]) used to sense operating conditions during formation of a bale (B in Figs. 2A and 2B; ¶[0028]) within the baler.  ¶[0021] teaches the number of rotations needed to form a bale of a desired density (which relates to the speed of the endless belts and controls the number of layers formed in the bale) may be controlled by tractor PTO (Power Take Off) speed and bale density pressure which have been conventionally set prior to operation.  But, ¶[0021] describes operating conditions may affect the number of rotations needed to form a bale of a desired density.  ¶[0022] discloses control system 300 uses sensors 312 to sense baler conditions during operation to determine tractor PTO speed and baler hydraulic bale density pressure based on one or more sensed conditions.
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to use sensors determining PTO speed in controlling bale density as SMITH teaches as another sensing system used in conjunction with the sensor system WEGERT discloses, which adjusts the baling pressure during formation of bales in order to control bale density, to provide a baler with multiple sensing systems to control bale formation as WEGERT teaches in ¶[0014], and therefore practicing the method claimed in Claim 13.
Regarding Claim 14, the prior art reference combination of WEGERT in view of SMITH renders the method of Claim 13 unpatentable as explained above.  ¶s [0012] and [0013] of WEGERT disclose the actual diameter of the bale being formed is determined by control and regulating device 68 via sensor system 74.
Regarding Claim 15, the prior art reference combination of WEGERT in view of SMITH renders the method of Claim 13 unpatentable as explained above.  When the teachings of SMITH are used in conjunction with the method disclosed by WEGERT to determine and control bale layer thickness as explained above, the combined system would use sensors 312 to determine PTO speed in order to take into account the speed of the endless belts used to form the bale.
Regarding Claim 16, the prior art reference combination of WEGERT in view of SMITH renders the method of Claim 13 unpatentable as explained above.  ¶s[0012] and [0013] of WEGERT disclose operating device 76 may be used to set a desired bale diameter and control and regulating device 68 uses sensor system 74 to determine the actual diameter of the bale being formed to achieve the set bale diameter.
Regarding Claim 17, the prior art reference combination of WEGERT in view of SMITH renders the method of Claim 13 unpatentable as explained above.  The variable chamber round baler WEGERT uses (2 in Fig. 1) includes a tensioning arm (18 in Fig. 1) coupled to the flexible endless belt (14 in Fig. 1) and moveable in response to a change in diameter of the bale being formed to maintain a tension in the flexible endless belt (¶[0011] discloses how swivel arms 18 maintain tension of belts 14), and wherein the first sensor is positioned to sense data related to a position of the tensioning arm (¶[0012] discloses sensor system 74 measures deflection of deflection roller 16 on swivel arms 18).
Regarding Claim 18, the prior art reference combination of WEGERT in view of SMITH renders the method of Claim 13 unpatentable as explained above.  The variable chamber round balers disclosed by both WEGERT and SMITH use a PTO drive shaft to drive the endless belts of the balers as explained above.  ¶[0021] through ¶[0027] of SMITH teach sensing operating conditions of the baler to determine PTO speed (and thus the speed of the endless belts) through use of control system 300 and sensors 312 as explained above.
Regarding Claim 19, the prior art reference combination of WEGERT in view of SMITH renders the method of Claim 13 unpatentable as explained above.  ¶s[0012] and [0013] of WEGERT disclose bale diameter and layer thickness may be set with operating device 76 and actual bale diameter and layer thickness may be determined by control and regulating device 68 via sensor system 74.  Setting and determination of bale diameter and layer thickness involves calculating the time periods need to set these values.
Regarding Claim 20, the prior art reference combination of WEGERT in view of SMITH renders the method of Claim 13 unpatentable as explained above.  ¶s[0012] and [0013] of WEGERT disclose operating device 76 may be used to set bale diameter and layer thickness and control and regulating device 68 uses sensor system 74 to determine the actual bale diameter and thickness of the layer being formed.  Setting bale diameter and layer thickness and determining actual bale diameter and layer thickness involves determining the bale diameter throughout the bale formation process to control the thickness of the layer being added as previously set in operating device 76.
Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over WEGERT in view of SMITH and further in view of U.S. Patent Application Publication No. US 2006/0048654 A1 by Biziorek, hereinafter BIZIOREK.
Regarding Claim 6, the prior art reference combination of WEGERT in view of SMITH renders the baler of Claim 1 unpatentable as explained above.  WEGERT is silent regarding the type of sensor used in sensor system 74 to measure the diameter of the bale being formed as disclosed in ¶[0012].
BIZIOREK teaches a rotary baler (10 in Fig. 1; ¶[0021]) which uses ultrasonic distance measuring sensors (34 in Figs. 1 and 2;¶[0023]) as proximity sensors to measure the distance between the sensors and the outer circumference of the bale(32 in Figs. 1 and 2) to detect the change in size of the bale as it is formed.
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to use ultrasonic distance measuring sensors as proximity sensors in a round baler, as BIZIOREK teaches, as the type of sensor used in sensor system 74 disclosed by WEGERT to achieve the same result of measuring the diameter of a bale as it is formed in the baler as WEGERT does.
Regarding Claim 9, the prior art reference combination of WEGERT in view of SMITH renders the baler of Claim 1 unpatentable as explained above.  WEGERT is silent regarding positioning of sensors used in sensor system 74.
¶[0023] of BIZIOREK teaches fastening ultrasonic sensors 34 to the rear portion of housing half 20 as shown in Fig. 1 to measure the distance between the sensor and conveying elements 22 which form bale 32 in order to sense the diameter of the bale as it is formed in the baling chamber.
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to position ultrasonic sensors within the baling chamber to measure the diameter of a bale as it is being formed, as BIZIOREK teaches, as a particular way of positioning sensors used in sensor system 74 WEGERT discloses to achieve the same result of measuring the diameter of a bale inside of baling chamber as it is being formed as WEGERT does.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Patent No. US 6,874,412 B1 to Glaszez et al. discloses a bale shape monitoring system;
U.S. Patent No. 5,615,544 to Berger et al. discloses a system for monitoring the shape of a round bale;
U.S. Patent No. US 7,913,482 B2 to Olander et al. discloses a bale shape monitor for round balers; and
U.S. Patent No. 4,850,271 to White et al. discloses a round baler having simulated bale size and shape indicator.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. DEREK PRESSLEY whose telephone number is (313)446-6658. The examiner can normally be reached 7:30 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM J EISEMAN can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/P.D.P./               Examiner, Art Unit 3725                                                                                                                                                                                         



/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725